Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species I, there being no allowable generic or linking claim. This was selected without traverse on 05/25/2022. PLEASE note at the end of the office actions the comments on the possibly allowable subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlers et al (US 2011/0118159 A1)
Regarding claims 1-5, 7-8, and 13-20 Ahlers teaches a lubricant composition (p 3, claim 17) which contains an additive which is used in the amount of 1% of the composition, see p 76. A concentrate form is also used, in this case the additive would be that which is not the polymer (the majority component of the concentrate) in the concentrate, so up to about 20% of the composition, see p 110.
The additive is coumarin and/or isocoumarin (see p 108) with a nitrogen attached, see p 107 for larger Markush structure. This includes R groups which may have  oxygen or CO groups, and COOR groups see p 107. This encompasses Markush structure II of claim 1. 
This also encompasses the substituents of claims 2-4 where Rb is present once, the other R groups are hydrogen, Rb is COOR and RC is an alkyl group of 9 to 40 carbon atoms. 
Regarding claims 17-18, Ahlers does not specifically state the type of base oil used in the lubricant composition. Synthetic base oil, mineral base oils, and group III base oils are well known and widely used in the art of lubricants and lubricants, and therefore an obvious variant.
Allowable Subject Matter
Claims 6 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These variants or Markush structure II are not taught or suggested in the prior art.
The examiner notes that in addition to this simple and minor modifications of the Markush structure II would overcome this prior art. 
PLEASE NOTE the examiner suggests, for clarity of record, a new set of claims  if any of this simple changes or objected claims are used to attempt an allowance after this action. Removing the nonelected species from claim 1, cancelling the nonelected claim 9, removing the Markush structure of claim 11 which are derived from Structure I of claim 1, and removal of the coumalate compounds of claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771